 A. P. CONTROLSCORPORATION593head nurses, and supervisors as defined in the Act, constitutea unit appropriate for purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act. s[Text of Direction of Election omitted from publication.]5 We hereby grant the Petitioner's motion, referred to the Board by the hearing officer.to amend its petition in order that the unit appear as stipulated to by the parties at the hearing.A. P. CONTROLS CORPORATIONandTOOL AND DIE MAKERSLODGE NO. 78, INTERNATIONAL ASSOCIATION OF MA-CHINISTS, AFL,' Petitioner. Case No. 13-RC-3577. Apri129,1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph Cohen,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit.The Petitioner seeks to sever a unit of toolroom and model-shop employees from an existing production and maintenanceunit at the Employer's plant in Milwaukee, Wisconsin, on theground that the employees in the requested unit are craftsmen.Alternatively, the Petitioner urges that, severance of theseemployees should be granted because they form a functionallydistinct and separate departmental group. The Intervenor,Amalgamated Local 806, International Union, United AutomobileWorkers of America, AFL, and the Employer oppose theseverance of the requested unit for the reasons that (1) only aproduction and maintenance group is appropriate in view of theextended history of bargaining on a broader basis between theIntervenor and the. Employer, (2) the unit involved lacks thecharacteristics of a true craft, and (3) a high degree of inte-gration exists in the plant which militates against any depart-mental severance.The Employerisengagedin the manufacture of heating andrefrigeration control equipment at its Milwaukee plant. In 1942,the Intervenor was certified as the bargaining representative of108 NLRB No. 92.339676 0 - 55 - 39 594DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Employer's production and maintenance employees, includ-ing the toolroom and model-shop employees here sought bythe Petitioner. Since 1942, the Intervenor and the Employerhave executed successive contracts covering these approxi-mately 740 employees, the latest of which was executed onNovember 27,1950,for a 3-year period and is not assertedas a bar to this proceeding.A. Toolroom: In its main plant the Employer maintainsa toolroom separated from the production area by a wirenetting.The toolroom is considered an independent depart-ment. There are 12 tool, die, and gauge makers "A", 1 tool,die,and gauge maker "B", 2 tool grinders, 1 refrigerationmaintenance machinist, and 1 maintenance man helper.The specific duties of the toolroom employees are asfollows: One toolmaker "A" makes tools and dies; 5 tool-makers "A" make holding fixtures for assemblies, as wellas clamps; 2 others do machinist workonthe simpler fixtures;1performs most of the precision grinding on tools; 2 others areengaged in repairing machines on the production floor whichrequire tooling work; and 1 does tool and cutter grinding. Thetoolmaker "B" performs mostly machine work. In the courseof their duties, these employees, like those in the modelshop, work on models which may be sold as finished products.The refrigeration maintenance machinist makes minor repairsof production machines,changes belts,and makes adjustments.Themaintenanceman helper runs a cut-off saw primarilybut also spends some time in cleaning up metal chips fromaround the machines in the toolroom. Like the model-shopemployees, the toolroom personnel operate such machinesas drill presses,lathes,milling machines, and grinders.The Employer does not now maintain an apprenticeshipprogram for its toolroom employees. However, such a programwas in operation until the termination of World War II, andat least 2 of the toolroom employees are graduates of it.The Employer acknowledged that 4 to 5 yearsof experiencewas necessary to become qualified as a toolmaker "A",2 to 3 years to qualify as a toolmaker "B", and 1 to 2 yearsto qualify as a toolmaker "C". Moreover, it takes from 3to 4 years for tool grinders in the toolroom to become pro-ficient.However, the refrigeration maintenance machinistrequires only 1 year of experience to become proficient andisconsidered at the top of the unskilled grade, while themaintenanceman helper can attain proficiency at his jobin30 days. The Employer indicated that it has hired toolmakers and grinders from the outside and that they alreadypossessed the essential skills for their classifications atthe time of their hire.The record discloses that the toolroom employees are listedon a separate departmental payroll and are separately super-vised.With few exceptions, these employees receive com-paratively higher rates of pay than the production employees, A. P. CONTROLS CORPORATION595and, unlike the production workers, who receive a base rateof pay and incentive bonuses, the toolroom employees receivea flat hourly rate which is not enchanced by incentive increases.The record further discloses that there has been no inter-change between the toolroom and the production employees forthe past several years and that toolroom employees, whenthey are required to perform repair work on the productionfloor, remain under the supervision of the toolroom foreman.On the whole, the toolroom employees spend the vast majorityof their time in the toolroom.In connection with its contentions that the requested unitisnot a true craft, and that its operations are so integratedas to preclude severance on a departmental basis, the Employerpoints out that production work is performed by productionworkers in the toolroom, that carpenters on the productionfloormake jigs and fixtures similar to those fabricated inthe toolroom, and that some production employees performthe same duties as the toolroornworkers. In each case in whichproduction work was performed in the toolroomby a productionemployee, it appears that the reason therefor was that therequisitemachinery was not available in the production area.Moreover, in each case the production employee was at alltimes under the supervision of the production foreman whilein the toolroom, and this employee returned to the productionfloor after the completion of his work. With regard to thefabrication of jigs and fixtures by the carpenters, the recordreveals that they make wooden clamps and holds for pro-ductionmachines, but these are of a simpler nature thanthosemade by the toolroom employees. Finally, with respectto the similarity of work performed by the production andtoolroom employees, the Employer stated that productiongrinders, lathe operators, drill press operators, and millingmachine operators perform the same operations as theircounterparts in the toolroom. However, the enumerated classi-fications of production workers expend their services on pro-duction products, do work of a repetitive nature, and operatebut one machine in the performance of their duties. On theother hand, the toolroom employees operate several machinesin the course of fabricating and repairing tools and dies, dutieswhich are not repetitive in character. Moreover, there isno evidence that the production workers have acquired therequisite experience to qualify as toolmakers, or that theirskills are the same generally as the toolmakers.The Employer also retains refrigeration maintenance menand maintenance man helpers in the maintenance departmentwhom the Petitioner seemingly would include in the unit.While it does not appear that the duties or skills of theseemployees differ from those of their counterparts in the tool-room, both groups of employees are under the supervision ofthe maintenance and toolroom foremen, respectively. Moreover,theEmployer has a tool grinder employed in a department 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDother than the toolroom or model shop whose experience andskill apparently coincide with those of the tool grinders in thetoolroom. In its brief, the Petitioner apparently indicated thatit desired to include this individual in the requested unit.B.Model Shop: The model shop is located on the secondfloor of a building adjacent to the main plant which housesthe toolroom,and is completely enclosed from other opera-tions by a brick wall. Like the toolroom, the model shop istreated as a separate department and employes 6 tool, die,and gauge makers "A"and 3 "B".Themodel shop fabricates original models of the Em-ployer'sproduct on the basis of drawings or sketches made upby the engineering department. When the new models arefound to be satisfactory, they are thereafter made by theproduction department.In addition to making original models,themodel-shop employees also revise current models ormodify parts for them.The 6 toolmakers "A" in the model shop make the modelsof the various production parts, perform their own stampingby using brakes, and also do their own drill press work. The3toolmakers"B" operate the model-shop machines, con-sisting of drill presses, lathes,and milling machines. Likethe toolroom personnel,themodel-shop employees receivea comparatively higher rate of pay then the productionworkers, receive no incentive bonuses, and perform norepetitivework.Moreover,the same length of time is re-quired for the model-shop employees to achieve proficiencyin their job classifications as is required for the toolroomemployees.Furthermore, themodel-shop employees areseparately supervised, appear on a separate departmentalpayroll, do not interchange with employees in the productionarea, and perform all their work in the model shop. While theEmployer contends that certain production sheet metal workersperform sheet metal forming duties which are also performedby the model-shop employees, it concedes that this workconstitutes but a minor part of the latter's duties.InAmerican Potash & Chemical Corporation,', the Boardannounced that henceforth craft severance would be permittedonlywhere the requested unit constituted a true craft con-sisting of a distinct and homogeneous group of skilled journey-men craftsmen,working as such, and their apprentices and/orhelpers, and the petitioning union traditionally and historicallyrepresented the craft whose severance was sought.However,theBoard also announced that severance on a departmentalbasismight be granted where it appeared that the depart-mental group was functionally distinct and separate,and thepetitioning union traditionally devoted itself to serving thespecial interests of the employees involved.While the Employer has treated the toolroom and modelshop as separate departments for administrative purposes,1107 NLRB 1418. A. P. CONTROLS CORPORATION597the record reveals that both groups of employees are engagedin closely related functions.As indicated above, the sameclassifications of tool, die, and gauge makers exist in thetoolroom as in the model shop.The skills of both groups ofemployees are substantially the same. They are paid on adifferent basis than the production employees and are sepa-rately supervised.In view of the foregoing,we find that thetoolroom and model-shop employees,including the lessskilled helpers and maintenance men, comprise a functionallydistinct and homogeneous departmental group who may, ifthey so desire,constitute a separate appropriate unit. As thePetitioner is a labor organization which has traditionallyserved the special interests of such employees,we shallpermit the toolroom and model-shop employees to determinewhether they desire to be represented separately by thePetitioner.We shall therefore direct an election at this time amongtheemployees in the Employer'sMilwaukee,Wisconsin,plant, within the following voting group:All toolroom and model-shop employees,excluding officeclerical employees,professional employees,all other em-ployees, guards, and all supervisors as defined in.the Act.Ifamajority vote for the Petitioner they will be taken tohave indicated their desire to constitute a separate appro-priate unit,and the Regional Director conducting the electiondirected herein is instructed to issue a certification of repre-sentatives to the Petitioner for the unit herein found appro-priate,which the Board,under such circumstances, findsto be appropriate for the purposes of collective bargaining.In the event a majority vote for the Intervenor,the Boardfinds the existing unit to be appropriate and the RegionalDirector will issue a certification of results of election tosuch effect.[Text of Direction of Election omitted from publication.]Member Murdock dissenting:For the reasons stated in my separate opinion in the Potashcase, I cannot concur in the majority's decision which wouldpermit the severance of a unit of toolroom and model-shopemployees on the ground that they constitute a traditionaldepartmental group. Rather,Iwould adhere to the policygoverning craft and departmental severance as set forth inWestinghouse Electric Corporation, 2a policy which, in myopinion, properly accords representation on a craft basisprecedence over representation departmentally.Iwouldthere-fore grant severance in this case solely on a craft basis byrestricting the voting group to all members of the same craftin the toolroom,model shop,and the remainder of the plant,2101 NLRB 441. 598DECISIONSOF NATIONAL LABOR RELATIONS BOARDalongwith their regularlyassigned helpers and apprentices,but exclusive of all lesserskills.In the instantcase, the Employermaintains a model shopwhich consists of employeeswho are exclusivelycraftsmen.In addition,the Employerhas a separate toolroom which con-tains a substantial nucleus of craftsmen of the same type asthose in the model shop, as well as certainunskilledclassi-fications.A tool grinder,who possesses and utilizes the samecraft skillsas the craftsmen in the toolroom and model shop,isemployedelsewherein the plant. My colleagues wouldaccord separate representation to the toolroom and model-shop employees,some of whom are neither craftsmen nor inthe directline of progressionin the craft,while at the sametime they would deny craftrepresentation to the outside toolgrinderwhose duties,skills,and interests are certainlymore closely allied with those of thecraftsmen in the tool-room and modelshop than with those of the unskilledtoolroomemployeesor of any othergroup of employees in the plant. Inso doing, Ibelieve the majority hasagain chosen to ignore thebasic reasonunderlying the craftseveranceprinciple whichthey themselvesexplicatedinPotashas follows:"that thespecificcommunity ofinterests among membersof a skilledcraft outweighsthe communityof interests among employeesin general,and that thevery reasonfor the birthand growthof craft unions lies in the needs of the skilled craftsmen fora bargaining representativewhich by history,tradition, andexperience,would be better equipped to devoteits efforts tothe specialproblems peculiar to the specific craft involved,and thereby be in the bestposition to serve and advance theirinterests."As I stated in Potash,thiswas the very reasonupon whichtheWestinghousedoctrine was predicated. In myopinion, thatdoctrine is still asalutary one. I would apply itin this case.REIN COMPANY and HOUSTON PRINTING PRESSMEN &ASSISTANTS' UNION NO. 71, INTERNATIONAL PRINTINGPRESSMEN & ASSISTANTS' UNION OF NORTH AMERICA,AFL, Petitioner. Case No. 39-RC-728. April 29, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct,a hearing was held before WiltonWaldrop, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed. IIAt the hearing the Petitioner objected to the intervention of Local 49, AmalgamatedLithographers of America, CIO, hereinafter called the IntervLnor, on the ground that therewas no adequate showing of interest.In addition,the Employer,in its brief, requested the108 NLRB No. 107.